DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wiryaman (US 20010030970) in view of Vergnaud (US 20040073674).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-27, 29, 31-39, 41, 45-47 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiryaman (US 20010030970) in view of Vergnaud (US 20040073674).
As per claim 25, Wiryaman discloses a method comprising: 
receiving, a first plurality of packets of first content (Wiryaman et al. para 0007
“Data packets are accepted at the first interface. For each accepted packet, one of a number of classes of data flows is identified as being associated with that packet. At least some of the accepted packets are queued according to the identified class. The accepted packets are then transmitted from the second communication interface according a policy for priority and
bandwidth allocation associated with the classes of data flows”; para 0078 “http content”);
(Wiryaman et al. para 0007, “Data packets are accepted at the first interface. For each accepted packet, one of a number of classes of data flows is identified as being associated with that packet. At least some of the accepted packets are queued according to the identified class. The accepted packets are then transmitted from the second communication interface according a policy for priority and bandwidth allocation associated with the classes of data flows”; para 0078 “http content”); 
determining,  (Wiryaman et al. para
0064 “Policy table 452 specifies how different classes of inbound or outbound flow are to be processed … class of flows may be specified by destination host address”; para 0065 “A policy can identify a minimum bandwidth and a maximum burst bandwidth that is available to the class as a whole … [t]he policy can identify a priority, a minimum bandwidth and maximum burst bandwidth of each flow in the class … an admission control characteristic may specify that an additional flow for a class is only admitted if the additional and existing flows of the class consume through their minimum bandwidths a total bandwidth that is less than the maximum bandwidth for the class, or consume a total bandwidth that is less than the maximum burst bandwidth for the class and the burst bandwidth is available; para 0066 “When packet classifier and redirector 510 detects a new entry for that specific flow in flow table 454, and that entry indicates the flows priority and bandwidth”);
determining a second priority level for one or more packets of the second plurality of packets (Wiryaman et al., para 0063 “Data flows passing through access device 220 are characterized by the access device according to some or all of their network, transport, and application layer protocols, and by their source and destination”; fig. 4, reference no 452 (policy table) and 454, (flow table); para 0063 “Policy table 452 includes a number of records, each of which identifies a class of flows and conditions when the policy should be applied and a set of attributes or actions that are associated with the class of flows as a whole, or to individual flows in that class.”);
sending, to the receiver device, and after determining that the first priority level is higher than the second priority level, at least one packet of the first plurality of packets (Wiryaman et al. para 0058 “A scheduler 440 monitors the packets waiting in queues 430 and determines when they should be transmitted to router. Scheduler 440 makes use of configuration data 450 to determine which packets waiting in queues 430 to dequeuer to packet processor 420
for transmission to router 120.”);

Wiryaman et al. does not disclose; however, Vergnaud et al. discloses
determining, based on available bandwidth associated with a receiver device, a first priority level. (Vergnaud et al. para 0057 “in order to take account of the conditions of use of the resources of the wireless local area network WLAN in real time, the control module 11 is preferably able to modify dynamically the priority level that it allocates to the terminal 8 on the basis of information contained in the address table. For example, if the control module 11 has allocated a second terminal 8b a second priority level (that corresponds to an intermediate 
bandwidth, for example), and the traffic on the wireless local area network WLAN is low or moderate (which corresponds to a large number of available resources), it can decide to change this second level into a first level (corresponding to the greatest bandwidth, for example)”; para 0075 “the invention applies equally well to cable local area networks”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vergnaud et al. 
As per Claim 26, Wiryaman discloses the method of claim 25, wherein determining the second priority level comprises determining the second priority level based on a type of service associated with the second content (Wiryaman, para 0004 (background) “packets that are part of an interactive application may be assigned a higher priority than packets that are part of a bulk file transfer between sites.”). 
Therefore, it would have been obvious to one of ordinary skill in the art to be motivated to make such a modification to enable networking device to support multiple streams of data with different real time requirements.
As per claim 27, Wiryaman et al. does not disclose; however, Vergnaud et al. discloses the method of claim 25, further comprising determining that an authorized service domain is associated with the first content and a domain other than an authorized service domain is associated with the second content (Vergnaud, para 0035-0037 (terminal belongs to company [communication with company network] vs outside company); and
Wherein determining the first priority level and determining the second priority level are based, at least in part, on determining that the authorized service domain is associated with the first content and the other domain is associated with the second content (Vergnaud, para 0035-0037 (terminal belongs to company [communication with company network] vs outside company). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vergnaud et al. 
As per claim 29, Wiryaman discloses the method of claim 25, wherein determining the first priority level comprises determining the first priority level based on whether the receiver device requires immediate access to the first content or to the second content (Wiryaman, para 0004, (Background) “packets that are part of an interactive application may be assigned a higher priority than packets that are part of a bulk file
transfer between sites.”). 
Therefore, it would have been obvious to one of ordinary skill in the art to be motivated to make such a modification to enable networking device to support multiple streams of data with different real time requirements.
As per claim 31, Wiryaman et al. does not disclose; however, Vergnaud et al. discloses the method of claim 25, the method further comprising: 
bridging an authorized services domain to an approved output domain, wherein the first plurality of packets are received via the authorized services domain and wherein sending the at least one packet to the receiver device comprises sending the at least one packet of the first plurality of packets to the receiver device via the approved output domain (Vergnaud, Para. 0035-0037 (terminal  belongs to company [communication with company network] vs outside company); 0046-48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vergnaud et al. 
 communications of other terminals.
As per claims 32,  Wiryaman discloses the method of claim 25, wherein sending the at least one packet of the first plurality of packets comprises sending in an order based on the first priority level being higher than the second priority level, at least one packet of the first plurality of packets ahead of at least one packet of the second plurality packets (Wiryaman, Para 0059 “A scheduler 440 monitors the packets waiting in queues 430 and determines when they should be transmitted to router; Para. 0064-0066).
As per claim 33, Wiryaman discloses the method of claim 25, wherein receiving the first plurality of packets of first content comprises receiving the first plurality of packets of first content via one or more private networks associated with a content service provider (Wiryaman, Para. 0048, WAN 110 can also be a private data network serving multiple distributed sites. Such a private network can be, for example, based on frame-relay or virtual network techniques.).
As per claim 34, Wiryaman discloses the method of claim 25, wherein receiving the second plurality of packets of second content comprises receiving the second plurality of packets of second content via one or more publicly accessible networks (Wiryaman, Para. 0048, a wide area network (WAN) 110 couples a number of sites 250, which are configured according to include an access device 220. Such access devices are applicable to a wide variety of types of WANs. WAN 110 can be, for example, a network such as the public Internet.).	
As per claim 35, Wiryaman discloses the method of claim 25, further comprising time delaying, based on available bandwidth, delivery of at least one packet of the first plurality (Wiryaman, Para. 0059, “A scheduler 440 monitors the packets waiting in queues 430 and determines when they should be transmitted to router 120”).
As per claim 36, Wiryaman discloses the method of claim 25, wherein a proxy server is configured to service the receiver device (Wiryaman, Fig 4, Reference No. 480 and Para. 0072-73).
As per claim 37, Wiryaman discloses a method comprising: 
receiving, by a device via a first network, a first plurality of packets of first content (Wiryaman et al. para 0007, “Data packets are accepted at the first interface. For each accepted packet, one of a number of classes of data flows is identified as being associated with that packet. At least some of the accepted packets are queued according to the identified class. The accepted packets are then transmitted from the second communication interface according a policy for priority and bandwidth allocation associated with the classes of data flows”; para 0078 “http content”);
receiving, by the device via a second network, a second plurality of packets of second content (Wiryaman et al. para 0007, “Data packets are accepted at the first interface. For each accepted packet, one of a number of classes of data flows is identified as being associated with that packet. At least some of the accepted packets are queued according to the identified class. The accepted packets are then transmitted from the second communication interface according a policy for priority and bandwidth allocation associated with the classes of data flows”; para 0078 “http content”);
sending, to a receiver device, and based on determining that the first priority level is higher than the second priority level, at least one packet of the first plurality of packets (Wiryaman et al. para 0058 “A scheduler 440 monitors the packets waiting in queues 430 and determines when they should be transmitted to router. Scheduler 440 makes use of configuration data 450 to determine which packets waiting in queues 430 to dequeuer to packet processor 420
for transmission to router 120.”);
Wiryaman et al. does not disclose; however, Vergnaud et al. discloses
determining, based on the first network being a secure network, a first priority level of the first plurality of packets (Vergnaud, para 0014; 0043-0045, assigning different priority levels depending on secure vs/unsecure network.); and 
determining, based on the second network being an unsecure network, a second priority level of the second plurality of packets (Vergnaud, para 0014; 0043-0045, assigning different priority levels depending on secure vs unsecure network.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vergnaud et al. with the system/method of Wiryaman et al. One would have been motivated to make such a modification to ensure preferred terminal communications are not interrupted by the communications of other terminals.
As per claim 38. Wiryaman discloses the method of claim 37, further comprising determining that a type of service associated with the first content is a same type as a type of service associated with the second content, and wherein determining the first priority level and determining the second priority level are based at least in part on determining that the type of service associated with the first content is the same type as the type of service associated with the second content (Wiryaman, Para. 0004, (Background), “packets that are part of an interactive application may be assigned a higher priority than packets that are part of a bulk file transfer between sites.” Request for different types of interactive applications (e.g. video conferencing and online) gaming) would receive a higher priority than mail or bulk file transfer.)
Therefore, it would have been obvious to one of ordinary skill in the art to be motivated to make such a modification to enable networking device to support multiple streams of data with different real time requirements.
As per claim 39, Wiryaman discloses the method of claim 37, wherein: 
determining the first priority level of the first plurality of packets comprises determining the first priority level based on a type of service associated with the first content (Wiryaman, Para. 0004, (Background), “packets that are part of an interactive application may be assigned a higher priority than packets that are part of a bulk file transfer between sites.”); and 
determining the second priority level of the second plurality of packets comprises determining the second priority level based on a type of service associated with the second content (Wiryaman, Para. 0004, (Background), “packets that are part of an interactive application may be assigned a higher priority than packets that are part of a bulk file transfer between sites.”).
Therefore, it would have been obvious to one of ordinary skill in the art to be motivated to make such a modification to enable networking device to support multiple streams of data with different real time requirements.
As per claim 41, Wiryaman discloses the method of claim 37, wherein sending the at least one packet comprises:
sending, in an order based on the first priority level being higher than the second priority level, at least one packet of the first plurality of packets ahead of at least one packet of (Wiryaman, Para 0059 “A scheduler 440 monitors the packets waiting in queues 430 and determines when they should be transmitted to router; Para. 0064-0066).
As per claim 45, Wiryaman discloses a method comprising: 
receiving content packets comprising: 
first content packets associated with a first domain (Wiryaman, Para. 0048, Para. 0064-0066, “Policy table 452 specifies how different classes of inbound or outbound flow are to be processed … class of flows may be specified by destination host address”; para 0065 “A policy can identify a minimum bandwidth and a maximum burst bandwidth that is available to the class as a whole … [t]he policy can identify a priority, a minimum bandwidth and maximum burst bandwidth of each flow in the class … an admission control characteristic may specify that an additional flow for a class is only admitted if the additional and existing flows of the class consume through their minimum bandwidths a total bandwidth that is less than the maximum bandwidth for the class, or consume a total bandwidth that is less than the maximum burst bandwidth for the class and the burst bandwidth is available; para 0066 “When packet classifier and redirector 510 detects a new entry for that specific flow in flow table 454, and that entry indicates the flows priority and bandwidth”); 
second content packets associated with a second domain (Wiryaman, Para. 0048, Para. 0064-0066, “Policy table 452 specifies how different classes of inbound or outbound flow are to be processed … class of flows may be specified by destination host address”; para 0065 “A policy can identify a minimum bandwidth and a maximum burst bandwidth that is available to the class as a whole … [t]he policy can identify a priority, a minimum bandwidth and maximum burst bandwidth of each flow in the class … an admission control characteristic may specify that an additional flow for a class is only admitted if the additional and existing flows of the class consume through their minimum bandwidths a total bandwidth that is less than the maximum bandwidth for the class, or consume a total bandwidth that is less than the maximum burst bandwidth for the class and the burst bandwidth is available; para 0066 “When packet classifier and redirector 510 detects a new entry for that specific flow in flow table 454, and that entry indicates the flows priority and bandwidth”);  
transmitting, to the receiver device and based on the first priority and the second priority, the first content packets and the second content packets (Wiryaman et al. para 0058 “A scheduler 440 monitors the packets waiting in queues 430 and determines when they should be transmitted to router. Scheduler 440 makes use of configuration data 450 to determine which packets waiting in queues 430 to dequeuer to packet processor 420 for transmission to router 120.”));
Wiryaman et al. does not disclose; however, Vergnaud et al. discloses determining, based on the determined available bandwidth associated with the receiver device, a first priority associated with the first domain and a second priority associated with the second domain (Vergnaud et al. para 0057 “in order to take account of the conditions of use of the resources of the wireless local area network WLAN in real time, the control module 11 is preferably able to modify dynamically the priority level that it allocates to the terminal 8 on the basis of information contained in the address table. For example, if the control module 11 has allocated a second terminal 8b a second priority level (that corresponds to an intermediate bandwidth, for example), and the traffic on the wireless local area network WLAN is low or moderate (which corresponds to a large number of available resources), it can decide to change this second level into a first level (corresponding to the greatest bandwidth, for example)”; para 0075 “the invention applies equally well to cable local area networks”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vergnaud et al. with the system/method of Wiryaman et al. One would have been motivated to make such a modification to ensure preferred terminal communications are not interrupted by the communications of other terminals.
As per claim 46, Wiryaman et al. does not disclose; however, Vergnaud et al. discloses the method of claim 45, wherein determining the first priority associated with the first domain and the second priority associated with the second domain further comprises determining whether the first domain and the second domain have access to a network of a content service provider associated with the receiver device (Vergnaud, para 0035-0037 (terminal belongs to company [communication with company network] vs outside company); 0046- 48 priority levels based on right of access to local or remote databases).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vergnaud et al. with the system/method of Wiryaman et al. One would have been motivated to make such a modification to ensure preferred terminal communications are not interrupted by the
communications of other terminals.
As per claim 47, Wiryaman et al. does not disclose; however, Vergnaud et al. discloses the method of claim 45, wherein transmitting the first content packets via a secured network of a content service provider associated with the receiver device before transmitting the second content packets via an unsecured network of the content service provider associated with (Vergnaud, para. 0014; 0043-0045, assigning different priority levels depending on secure vs/unsecure network.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vergnaud et al. with the system/method of Wiryaman et al. One would have been motivated to make such a modification to ensure preferred terminal communications are not interrupted by the
communications of other terminals.
As per claim 50. Wiryaman discloses the method of claim 45, wherein transmitting the first content packets and the second content packets comprises transmitting, in an order based on the first priority being higher than the second priority, the first content packets ahead of the second content packets (Wiryaman, Para 0059 “A scheduler 440 monitors the packets waiting in queues 430 and determines when they should be transmitted to router; Para. 0064-0066).
Claims 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiryaman (US 20010030970) in view of Vergnaud (US 20040073674) in view of Rowe (US 7620948).
As per claim 28, Wiryaman and Vergnaud do not disclose; however, Rowe discloses the method of claim 25, wherein the receiving the second plurality of packets of second content further comprises, based on determining that the second content only available from an unsecured network, establishing link level security for receiving the second content (Rowe, col. 5, lines 3-5, software update is only available via SSL connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rowe with the .
Claims 30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiryaman (US 20010030970) in view of Vergnaud (US 20040073674) in view of Wong (US 6570883).
As per claims 30 and 40, Wiryaman and Vergnaud do not disclose; however, Wong discloses the method of claim 25, further comprising determining a type of a quality of service (QoS) domain associated with the first plurality of packets, and wherein determining the first priority level comprises determining, based at least in part on the type of the QoS domain, the first priority level (Wong, col. 1, lines 17-66, Priority is a common attribute for a scheduling system to support different flavors of quality of service.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wong with the system/method of Wiryaman and Vergnaud with a motivation to perform such a modification given the benefit of having bandwidth management that can allocate bandwidth more effectively according to demand.
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiryaman (US 20010030970) in view of Vergnaud (US 20040073674) in view of Noble (US 7313627).
As per claim 48, Wiryaman and Vergnaud do not disclose; however, Noble discloses the method of claim 45, wherein determining, available bandwidth associated with a receiver device comprises determining bandwidth requirements based on a number (Noble, col. 13, lines 46-66 , “continued successful arrival of reply messages may be used as an indicator that the network is currently running well below its capacity”; col. 14, lines 35-56 “current performance level of the client and network … is checked”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Noble with Wiryaman and Vergnaud system/method with a motivation to perform such a modification given the benefit of bandwidth being secured within a change in traffic volume for each priority level. 
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiryaman (US 20010030970) in view of Vergnaud (US 20040073674) in view of Lenoir (US 20080244706).
As per claim 49, Wiryaman does not disclose; however, Vergnaud discloses the method of claim 45, wherein the first domain defines digital interfaces for devices that can send protected content outside of the first domain and the digital interfaces send encrypted data (Vergnaud, para 0035-0037 (terminal belongs to company [communication with company network] vs outside company) and 
wherein the second domain comprises devices and network segments that do not require content protection or guarantee quality of service (QOS) (Vergnaud, Para. 0035-0037 (terminal belongs to company [encrypted communication with company network] vs outside company)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vergnaud et al. 
communications of other terminals.
Wiryaman and Vergnaud do not disclose; however, Lenoir discloses the respect copy protection associated with the first content packets (Lenoir, Para. 0094, Content rights should be only transferred to compliant devices. A more secure rule is to enforce that content rights may be only transferred to compliant devices that are operated by authorized users (i.e. users that are authorized to have access to the specific content right by means of their user rights). ), and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lenoir into the method and the system of Wiryaman and Vergnaud.  One of ordinary skill in the art would have been motivated to include such modification given the benefit of verifying devices and a number of verified persons that is authorized to access a content item of said Authorized Domain are obtained.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boubez (US 20060080352):
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA R HOLMES/Examiner, Art Unit 2498                   

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494